Exhibit 99.1 Unigene Accelerates the Development of its Lead Proprietary Anorexigenic Peptide UGP281 for Obesity -Company expects to file an IND and initiate Phase 1 clinical studies in 1H 2012- -Company also exploring partnering opportunities for sister compound for companion animal obesity- February 24, 2011 –BOONTON, N.J. (BUSINESS WIRE) Unigene Laboratories, Inc. (OTCBB: UGNE) announced today that the Company is accelerating the development of its lead proprietary anorexigenic peptide, UGP281. An anorexigenic peptide is one that diminishes or controls appetite and offers potential therapeutic benefit to morbidly obese patients.The Company expects to file an Investigational New Drug (IND) application with the U.S. Food and Drug Administration (FDA) and initiate Phase 1 clinical studies in the first half of Given Unigene’s aggressive cash conservancy and revenue generation initiatives since launching its new corporate strategy in the fourth quarter of 2010, the acceleration of the UGP281 program will not impact Unigene’s cash runway.The Company reiterates its financial guidance today and continues to expect its cash position to last into the second half of As previously reported, Unigene is also currently exploring the opportunity to license a pharmacologically distinct sister analog to a veterinary partner for companion animal obesity to subsidize a portion of the human proof of concept development costs of UGP281. Ashleigh Palmer, Unigene’s President and CEO stated, “We believe our decision to accelerate UGP281’s development could have tremendous strategic benefits for Unigene as we have the potential to address a significant unmet medical need.
